NUMBER 13-17-00500-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

               IN THE INTEREST OF M.P. AND S.J.P., CHILDREN


          On Appellant’s Motion for Extension of Time to File Brief.


                                        ORDER
   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Order Per Curiam

         This is an appeal of a final order terminating parental rights. Appellant S.P. has

filed a motion for extension of time seeking seven days of additional time to file his brief.

         Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed.   See TEX. R. JUD. ADMIN. 6.2(a).      Given the nature of these cases and the
shortened appellate deadlines, the Court does not favor motions for extension of time to

file the record or briefs. In accordance with the limited time for consideration of these

appeals, it is the policy of this Court to limit extensions of time to file a brief to one ten-

day extension of time absent truly extraordinary circumstances. See TEX. R. APP. P.

38.6(d).

       Accordingly, we GRANT appellee’s motion for extension of time and ORDER

appellant to file his brief on or before Wednesday, October 25, 2017.              No further

extensions of time will be granted absent truly exigent and extraordinary circumstances.



                                                          PER CURIAM

Order delivered and filed the
25th day of October, 2017.




                                              2